Bashara, J.
(dissenting). Defendant appeals his conviction by a jury of larceny over $100. MCL 750.356; MSA 28.588.
On the day set for trial a variance was noted between the statutory description of the crime and the information under which defendant was charged. The case was remanded to the district *510court for correction of the information and a proper return. After numerous efforts, an information and return satisfactory to the trial court were filed.
Prior to calling the selected jury into the courtroom, the prosecutor moved to enter a nolle prosequi. As the basis for that motion, the prosecutor stated that defendant had entered a plea to a lesser included misdemeanor in the district court earlier that day, but subsequent to filing the information and return with the trial court. The motion was denied, and the trial proceeded.
Defendant contends that his constitutional immunity from double jeopardy barred trial on the felony charge after he entered a plea in the district court to a lesser included misdemeanor for the same criminal transaction. He, therefore, maintains that the trial court abused its discretion in denying the prosecutor’s motion to enter a nolle prosequi.
The theory advanced by defendant presupposes that the guilty plea entered with the district court was effective as a conviction. However, it is my opinion that the previous filing of the information and return vested exclusive jurisdiction of the case in the circuit court. People v Hanrahan, 75 Mich 611, 628; 42 NW 1124 (1889), People v White, 41 Mich App 370, 380; 200 NW2d 326 (1972). Consequently, the guilty plea was entered in a tribunal without jurisdiction and was a nullity.
Since the guilty plea was without legal effect, the trial court had a proper basis upon which to deny the prosecutor’s motion for a nolle prosequi. MCL 767.29; MSA 28.969. I conclude that the trial court properly required the case to proceed to trial.
I would affirm the conviction.